Citation Nr: 1105842	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-25 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2008.  A transcript of those 
proceedings has been associated with the Veteran's claims file.

The Board denied the Veteran's service connection claim for a 
lower back disorder in a decision issued in April 2009,  and the 
Veteran subsequently appealed the denial of this claim to the 
United States Court of Appeals for Veterans Claims (Court), who 
granted a Joint Motion for Remand (Joint Motion) in an Order 
issued in September 2010.  The claim has now been returned to the 
Board for further review in compliance with the mandates of the 
Joint Motion.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

When previously denying the Veteran's claim, the Board relied 
upon a VA medical opinion, rendered in conjunction with the 
Veteran's March 2006 VA examination, that was deemed insufficient 
by the Court.  As outlined in the Joint Motion, the VA medical 
opinion was deemed insufficient because it failed to sufficiently 
reference the Veteran's in-service back treatment when 
determining that the Veteran's current lower back disorder was 
related to postural changes due to his obesity, as opposed to any 
incident in service.  In that regard, it is noted that during the 
VA examination, the Veteran reported being struck by a vehicle 
during service (in 1975) and first experiencing lower back pain 
in 1978 after a surgical excision of a pilonidal cyst.  
Accordingly, the medical opinion references the Veteran's reports 
of his involvement in an in-service motor vehicle accident and 
the onset of his back pain after service, and the opinion does 
not reference the Veteran's 1973 and 1974 service treatment 
records reflecting treatment for lower back pain and a diagnosis 
of lower back strain, nor his affirmance on separation from 
service of having experienced recurrent back pain.  As such, the 
Joint Motion instructs that a new VA examination and medical 
opinion should be obtained, to include a complete review of the 
Veteran's claims file.

The Joint Motion further states that VA erred by failing to 
obtain the Veteran's reported 1975 VA treatment records for a 
back impairment, as reported by the Veteran in a July 2005 
statement in support of claim and during the Veteran's September 
2008 Board hearing.  In that regard, the Board notes that a 
review of the Veteran's claims file reveals that in a July 2005 
release form authorizing VA to obtain treatment records, the 
Veteran appears to report receiving treatment in 1975 from the VA 
West Side Hospital in Chicago, Illinois for "follow-up" 
(presumably in relation to his reported private treatment for a 
heart impairment in July 1975), as well as treatment at this same 
facility in March 1978 for an excision of a pilonidal cyst.  
Furthermore, a review of the Veteran's September 2008 Board 
hearing transcript reflects the Veteran's testimony that his back 
pain began after he underwent the aforementioned pilonidal cyst 
excision in March of 1978.  

Given the Joint Motion's instructions that the Veteran's 1975 
treatment records should be obtained and the information of 
record reflecting the Veteran's reports of receiving VA treatment 
in 1978, the Veteran's available VA treatment records from 1975 
to 1978 should be obtained, as well as the Veteran's more recent 
VA treatment records that are not of record.  38 C.F.R. § 
3.159(c)(2) (2010).

Additionally, the Joint Motion instructs that attempts to obtain 
records referencing a 1989 fusion of L5-S1 for treatment of 
spondylosis of that spinal segment should be made.  This surgical 
history was noted in an October 1997 private treatment record.  
While this is the only reference to this spinal surgical 
treatment, and the Veteran himself has not reported undergoing 
any spinal surgeries prior to 2005, attempts to obtain the 
treatment records related to this reported surgery should be 
made, as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from 1975 through 1978 from 
the VA Medical Center in Chicago, Illinois 
(as reported in a release form of record 
completed by the Veteran in July 2005), as 
well as copies of the Veteran's recent VA 
treatment records from May 2007 to the 
present (Minneapolis).

2.  Request from the Veteran a clarification 
of whether he underwent back surgery in 1989 
(as this surgical history was noted in an 
October 1997 private treatment record), and 
if so, request that the Veteran complete an 
appropriate release form to allow VA to 
obtain the related treatment records.  The 
release form should specify the dates and 
medical facility in which the surgery was 
performed.

3.  Schedule the Veteran for a VA examination 
to determine whether the Veteran's lower back 
disorder is related to service.  

The examiner should review the Veteran's 
entire claims file in conjunction with the 
examination, and this review should be noted 
on the examination report.  The examiner is 
asked to specifically consider the following 
evidence contained in the Veteran's service 
treatment records:

(i)  his complaint of lower back pain in 
October 1973;
(ii) his diagnosis of a back strain in April 
1974;
(iii) his involvement in a motor vehicle 
accident in June 1975 when he was treated for 
a shoulder injury and did not report any back 
pain;
(iv) his affirmance of having experienced 
recurrent back pain on separation from 
service.

After conducting a physical examination of 
the Veteran and considering the evidence of 
record, including the history of the 
Veteran's lower back disorder as reflected by 
his in-service and post-service treatment, 
the examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran's current lower back disorder had 
its onset in or is otherwise related to 
service.

A complete rationale should be provided for 
any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

4.  When all of the requested development has 
been completed to the extent possible, the RO 
should review the evidence of record, 
including all evidence associated with the 
Veteran's claims file since the issuance of 
the last supplemental statement of the case, 
and the claim should be re-adjudicated.  If 
the claim remains denied,  provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.  
Thereafter, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


